Smith, P. J.
The plaintiff sued the defendant in trover and unlawful conversion to recover the value of five hundred bushels of corn.
It appears that one William Murrin died seized of the land upon which the corn in controversy was grown; that after his death and pending the administration of his estate the defendant was appointed guardian of his two minor children, and as such guardian he rented the land to several different tenants in several parcels, to be cultivated in corn during the cropping season of 1888.
On the seventeenth day of May, 1888, the probate court ordered a sale of the land for the payment of debts; on the sixth of August, 1888, the land was sold under the order by the administrator at which sale the plaintiff became the purchaser and in the same month paid the purchase price, at which time the corn was maturing on the land. It was shown the corn was not then completely matured. It was gathered in December and January following. The defendant who was thus in possession of the land by his tenants at the time of the salé by the administrator received and converted the rent corn to his own use. The plaintiff had judgment in the court below, and from which the defendant has appealed;
It is not disputed but that the proceedings instituted by the administrator of William Murrin, deceased, *610to sell real estate to pay debts, and the deed made in pursuance thereof, conveyed the title to the premises in question to the plaintiff, and the only question which we are obliged to decide is, whether said sale and conveyance carried the rents and gave the plaintiff the right thereto.
In Illinois it has been ruled that a sale by the administrator under the statute of that state is equivalent to a sale by the heir, the administrator being made by statute, in substance, the attorney in fact of the heir to make such sale. Selb v. Montague, 102 Ill. 446; Foot v. Overman, 22 Ill. App. 181. And we can discover no reason why our statute concerning the administration of the estate of deceased persons should not be construed so as to give it a similar effect. Accordingly we think the sale of the land by the administrator was equivalent to a sale made by the heir. And so the renting by the defendant in his capacity as guardian of the heirs may be regarded as a renting by the heirs themselves.
The general rule is that a sale of the reversion carries with it, unless expressly sreserved in the conveyance, all rents under a lease previously given that may subsequently become due, and that the grantee may recover them in an action in his own name. Foot v. Osterman, 22 Ill. App. supra, and cases there cited.
At common law, as rent follows the reversion or ownership of the land, no apportionment would be made; but the monthly, quarterly or annual rent would follow the land and belong to the owner at the time it accrues. Vaughn v. Lock, 27 Mo. 290. This rule has not been changed by our statute, but, on the contrary, it finds recognition in the provisions thereof. Revised Statutes, secs. 6373, 6397, 6398.
Hence it follows that the sale of the land by the administrator to plaintiff passed to him all the title of *611the defendant’s wards, including their share of the crops reserved for rent and without reference to the condition of the crops. It effectually conveyed to plaintiff the reversion with the rent to accrue as incident to it. Culverhouse v. Worts, 32 Mo. App. 419; Hetch v. Deteman, 56 Iowa, 679; Jones on Mortgages, secs. 697, 780, 1698. According to these rules it is manifest that the plaintiff was entitled to the rent corn, and, therefore, we are unable to find any fault with the action of the trial court in directing the jury to find for the plaintiff.
It results that the judgment of the circuit court must he affirmed.
All concur.